CULPEPPER, Judge.
ON MOTION TO REMAND
Plaintiff appellee filed a motion to remand this case to enable him to traverse the affidavits of poverty filed by defendants-appellants in support of their motion to prosecute this appeal in forma pauperis. Our jurisprudence is now established that plaintiff appellee is entitled to the remand which he seeks. See Affiliated Foods, Inc. v. Blanchard, 256 So.2d 363 (3rd Cir. 1971) and the authorities cited therein.
*566For the reasons assigned, this case is remanded to the district court for the purpose of allowing plaintiff-appellee to traverse the affidavits of poverty on the basis of which appellant was permitted to proceed in forma pauperis.
Remanded.